Title: From George Washington to Major Francis Murray, 14 September 1777
From: Washington, George
To: Murray, Francis



Head Quarters near Germantown [Pa.]14th September 1777.
Sir

As I have order’d that a Detachment of the Troops March from Peekskill to join this Army which I expect will very soon come thro’ Morris Town or its Neighbourhood—It is my desire that you hold the Men under your command in readiness immediately to Join them & proceed with them to us, or to any other place where It shall appear necessary to order them. If any Comissary or Quarter Masters stores arrive at Morris Town you will order them back in the Country & give every assistance in your power for executing it.
